                        IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                STATESVILLE DIVISION
                         CIVIL ACTION NO. 5:16-CV-009-KDB-DCK

    DELORIS GASTON, and                                  )
    LEONARD GASTON,                                      )
                                                         )
                   Plaintiffs,                           )
                                                         )
      v.                                                 )       ORDER
                                                         )
    LEXISNEXIS RISK SOLUTIONS, INC., and                 )
    POLICEREPORTS.US, LLC,                               )
                                                         )
                   Defendants.                           )
                                                         )

           THIS MATTER IS BEFORE THE COURT on Plaintiffs’ “Motion For Reconsideration

Of Order On Motion To Compel” (Document No. 70) filed November 7, 2019.1 This motion has

been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and immediate

review is appropriate. Having carefully considered the motion and the record, the undersigned

will deny the motion.

           Instead, in the interests of judicial economy and efficient case management, the Court will

allow Plaintiff to file a renewed and revised motion to compel. However, counsel for the parties

are directed to confer in person or by telephone on or before November 12, 2019, in a final attempt

to resolve all outstanding discovery issues. The parties are advised that if the Court issues a

decision on a motion to compel, it will likely include an award of costs and fees pursuant to

Fed.R.Civ.P. 37(a)(5), and may provide for additional sanctions against one or more parties and/or

counsel if warranted pursuant to the Federal Rules. See (Document No. 48, p. 11).




1
  The motion does not indicate that the requirement of consultation has been satisfied pursuant to Local
Rule 7.1(b).
       After proper consultation with opposing counsel, Plaintiff may also file a separate motion

seeking an extension of deadlines, if necessary.

       IT IS, THEREFORE, ORDERED that Plaintiffs’ “Motion For Reconsideration Of Order

On Motion To Compel” (Document No. 70) is DENIED.

       IT IS FURTHER ORDERED that Plaintiff may file a motion to compel on or before

November 15, 2019; Defendant(s) shall file a response to any motion to compel on or before

November 22, 2019.

       SO ORDERED.


                                      Signed: November 8, 2019




                                                   2
